Citation Nr: 1105175	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Eligibility to Dependents' Educational Assistance pursuant to 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Walter E. Suttle, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and 
from September 1959 to June 1977.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  

For the reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary prior to adjudication of the issues on 
appeal.  Specifically, in the VA Form 9, Appeal To Board Of 
Veterans' Appeals, which the appellant submitted in January 2009, 
the appellant requested an in-person hearing at the RO before a 
Veterans Law Judge (VLJ).  Subsequently, in October 2010, the 
Veteran's attorney submitted a letter indicating the appellant's 
desire to continue with her hearing and VA claims.  

Thereafter, in December 2010, the RO notified the appellant that 
she had been scheduled for a videoconference hearing before a VLJ 
in the following month.  In a statement dated one week after the 
December 2010 letter, the appellant declined the videoconference 
hearing and indicated that she would prefer to wait for a future 
(in-person) visit by a VLJ.  

A complete and thorough review of the claims folder indicates 
that the appellant has not been accorded her requested in-person 
hearing before a VLJ at the RO.  A basic principle of veterans' 
law stipulates that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  In the present 
appeal, the Board agrees that the appellant's requested in-person 
hearing before a VLJ at the RO should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for an in-person 
hearing before a VLJ at the RO.  Provide the 
appellant reasonable advance notice of the 
date, time, and location of her requested 
hearing.  After the hearing is conducted, or 
if the appellant withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 



(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


